Citation Nr: 0925222	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for bilateral pes planus.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the feet under 38 C.F.R. § 3.350(a)(2).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously before the Board 
in August 2006.

An August 15, 2006 Board decision increased the initial 
evaluation of the Veteran's pes planus disability from 30 to 
50 percent disabling.  The Veteran appealed the August 2006 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated July 20, 2007, 
the Court granted a Joint Motion for Remand (Joint Motion) to 
remand the issue on appeal.  The July 2007 Order served to 
vacate that part of the Board's August 15, 2006 decision that 
denied an initial evaluation in excess of 50 percent for pes 
planus.

Thereafter, the Board in December 2007 remanded the issues of 
entitlement to an initial evaluation in excess of 50 percent 
for bilateral pes planus and entitlement to special monthly 
compensation for loss of use of the feet under 38 C.F.R.  
§ 3.350(a)(2) for additional development and adjudication by 
the RO.  The December 2007 Board remand noted that the claim 
of entitlement to SMC was inextricably intertwined with the 
increased rating claim.  A supplemental statement of the 
case, issued in March 2009, denied these two claims, which 
were then returned to the Board for further appellate 
consideration.  The December 2007 Board remand also noted 
that a TDIU claim had been raised.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The 50 percent initial rating currently assigned for the 
Veteran's service-connected bilateral pes planus over the 
entire rating period on appeal is the maximum schedular 
evaluation for any disability of the foot; and factors 
warranting extraschedular consideration have not been shown.  

2.  There has been no demonstration by competent clinical 
evidence that the service-connected bilateral pes planus has 
resulted in functional impairment of the feet such that the 
Veteran would be equally well served by an amputation stump 
at the site of election below the knee with the use of a 
suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5276 (2008).

2.  The requirements for SMC based on loss of use the feet 
have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.350, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his bilateral pes planus.  In this regard, 
because the January 2003 rating decision granted the 
Veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the January 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the pes planus disability 
at issue (38 C.F.R. § 4.71a, Diagnostic Code 5276), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Concerning the Veteran's claim for entitlement to SMC for the 
loss of use of the feet, the Board finds that a letter from 
VA to the Veteran, dated in February 2009, satisfied VA's 
duty to notify.  The February 2009 letter advised the Veteran 
of all required notice elements, to include the information 
and/or evidence needed to substantiate the claim, and was 
sent prior to the initial unfavorable AOJ supplemental 
statement of the case denial of SMC.  This letter also 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman if entitlement to SMC is 
awarded.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records and reports 
of post-service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims. 

The Board notes that some of the Veteran records from the 
Social Security Administration (SSA) have been associated 
with the claims file, to include a copy of a December 1995 
determination of that administration.  However, the Board 
notes that a response from SSA, dated in February 2009, 
indicates that the requested medical records could not be 
sent because they have been destroyed.  In light of this 
response, the Board finds that further development in this 
regard would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

The Veteran underwent VA examinations in July 1997, December 
2002, April 2005, and April 2008 that addressed the bilateral 
pes planus disability presented by this appeal.  The April 
2008 VA examination also discussed the possibility of loss of 
use of the Veteran's feet because of his service-connected 
bilateral pes planus with regard to his SMC claim.  The Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the above VA examinations 
were adequate.  Even though the July 1997 and December 2002 
VA examination reports did not explicitly indicate that the 
Veteran's claims file was reviewed, it is noted that the 
reported medical history considered by these VA examiners was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the Veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2008).  Additionally, these VA 
examination reports reflect that subjective complaints were 
recorded, objective tests were accomplished, and diagnostic 
testing was performed (to include X-rays).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
providing adequate VA examinations with respect to the 
issue(s) on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial 
compliance with its December 2007 remand as the Veteran was 
afforded a VA feet examination and his claims were 
adjudicated by the AOJ.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will 
proceed to adjudicate the appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

I.  Increased rating- bilateral pes planus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


Historically, a rating decision, dated in January 2003, 
granted service connection for bilateral pes planus and 
assigned a 30 percent initial rating, effective June 18, 1996 
(date of receipt of claim to reopen).  During the appeal 
process, a Board decision, dated in August 2006 and later 
vacated in part by the Court, increased the initial rating 
for the Veteran's service-connected bilateral pes planus from 
30 to 50 percent.  A rating decision, dated in October 2006, 
implemented the Board's August 2006 decision and increased 
the Veteran's initial rating for pes planus to 50 percent, 
also effective June 18, 1996.  

The Veteran's service-connected bilateral pes planus 
disability is currently assigned a 50 percent initial 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008) throughout the entire rating period on appeal.  Under 
Diagnostic Code 5276, a 50 percent evaluation is warranted 
when the evidence demonstrates pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  The Board notes 
that this is the maximum available schedular rating under 
this diagnostic code.  As this is the maximum rating possible 
for bilateral pes planus, consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board further notes that no other 
diagnostic code for rating disabilities of the foot 
(Diagnostic Codes 5276-5284) can provide a rating greater 
than 50 percent.  

The Board has considered alternate diagnostic codes that 
could afford the Veteran a higher rating, but it has not 
found any diagnostic codes to be analogous to the disability 
in question based on the evidence of record.  Indeed, the 
competent medical evidence has revealed consistent diagnoses 
of bilateral pes planus over the rating period on appeal.  
See Reports of VA examination, dated in July 1997, December 
2002, April 2005, and April 2008.   The Board further finds 
that no separate ratings in addition to the current 50 
percent initial rating are warranted.  For example, the Board 
has considered whether a separate rating for a scar is 
warranted.  However, the report of the April 2008 VA 
examination indicates that the Veteran has not had surgery 
and available VA treatment records after this examination 
have not referenced any foot scars or foot surgery.  
Therefore, any evaluation for the Veteran's bilateral pes 
planus disability in excess of 50 percent is only for 
consideration on an extraschedular basis.  It is noted that 
the Board, will consider in section II below, whether the 
Veteran's service-connected bilateral pes planus disability 
is equivalent to the loss of use of the feet.  

In this regard, the Board notes that ratings shall be based 
as far as practicable, upon the average impairment of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluation is found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  "A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R.  
§ 3.321(b)(1) (2008).

The Veteran contends that he is entitled to an extraschedular 
rating for his bilateral pes planus disability because he can 
barely move despite several methods of treatment.  See 
Affidavit of Veteran, dated in July 2005.  

The determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the Rating Schedule for the disability.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating.  38 C.F.R. § 
3.321. 

In this case, the Board notes that a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability at issue with the established 
criteria found in the rating schedule for this disability 
shows that the schedular rating criteria reasonably 
contemplate the Veteran's disability level and symptomatology 
for his bilateral pes planus disability.  Indeed, upon VA 
examination in April 2008, the VA examiner characterized the 
Veteran's bilateral pes planus as moderate "based on the use 
of orthotics which has symptomatically helped the patient per 
his report and based on the degree of valgus angulation and 
the moderate tenderness to palpation of the feet 
specifically."  Although this examination report notes that 
the Veteran used a walker (or a scooter) to move around, it 
was noted that he could drive, prepare his food, and perform 
most functions related to taking care of himself.  Further, 
the evidence of record demonstrating the Veteran's bilateral 
pes planus symptomatology of significant pronation, pain on 
manipulation, tenderness, swelling, malalignment of the 
Achilles tendon, and valgus deformity of the ankles has been 
contemplated by the current 50 percent initial rating as 
these are described in the rating criteria.  Additionally, 
the evidence of record does not reflect any frequent periods 
of hospitalization for the disability at issue.  

The Board notes that the SSA, in a December 1995 decision, 
determined the Veteran to be unable to seek and maintain 
gainful employment due to severe physical impairment from 
broken arches in both feet, arthritis affecting both knees, 
high blood pressure, and palsy causing significant tremors in 
the hands.  This SSA decision reflects that the Veteran last 
worked in October 1992.  The Board acknowledges that the 
Veteran was awarded disability benefits by the SSA.  However, 
while SSA records and other disability records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  

The Board further observes that, even if the available 
schedular evaluation for this disability is rendered 
impracticable (which it manifestly is not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In light of the 
foregoing, the Board finds that referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, the Veteran has been assigned the maximum 
schedular disability rating of 50 percent for his service-
connected bilateral pes planus disability throughout the 
rating period on appeal and the clinical evidence does not 
show distinct time periods exhibiting symptoms warranting 
staged evaluations.  Fenderson, 12 Vet. App. at 125-26.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  SMC

The Veteran is also claiming entitlement to SMC based on loss 
of use of the feet.  The Veteran contends that SMC is 
warranted because he is extremely limited in his ability to 
ambulate.  See Statement from Veteran's Representative, dated 
in December 2004.

Special monthly compensation is payable for, inter alia, each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2008).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  38 C.F.R. 
§ 3.350(a)(2)(i); 38 C.F.R. § 4.63 (2008).  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved.  Id. § 
3.350(a)(2)(i)(a).  Also considered as loss of use of the 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  See 38 C.F.R.  
§ 4.63 (repeating the three examples of when the loss of the 
use of a foot exists).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning an SMC award is 
not whether amputation is warranted, but whether the 
appellant has had effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  The Court also 
stated that, in accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision.  Id.

The Board notes that the anatomical loss of both feet shall 
be rated 100 percent pursuant to Diagnostic Code 5107, and 
SMC may also be considered.

The record establishes that the Veteran needs a walker to 
ambulate.  The Board acknowledges that the Veteran was 
extremely unsteady, unable to stand by himself, and had a 
very difficult time standing up from a sitting position on VA 
examination in 2008.  The Board further acknowledges that the 
Veteran reported that his feet hurt all the time.  However, 
the April 2008 VA examiner expressed the opinion that the 
Veteran's service-connected bilateral pes planus "is not as 
severe as the loss of either or both feet would be" and is 
thus not comparable to the loss of use of either one or both 
feet.  The April 2008 VA examiner noted that during the 
examination when the Veteran walked and climbed up and down 
from the examination table with assistance, there was no 
evidence of lower extremity discomfort which seemed to 
include discomfort in the whole lower extremities, 
bilaterally.  


The Board also acknowledges findings from more distant VA 
examination reports, dated in April 2005 and December 2002, 
that indicate the Veteran ambulates with a cane and has pain 
on motion.  However, the competent medical evidence 
establishes that the remaining function of the Veteran's feet 
is more than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthesis.  Indeed, the April 2005 and 
December 2002 VA examination reports each show that the 
Veteran was able to ambulate, albeit with some limitations, 
and clearly has more function in his feet than would be 
served by an amputation with use of a suitable prosthetic 
appliance. 

Additionally, the evidence of record does not reflect 
ankylosis of the either knee, shortening of the either lower 
extremity of 3.5 inches or more, or complete paralysis of the 
common peroneal nerve.  The Board finds that the opinion of 
the April 2008 VA examiner noted above is probative evidence 
against the Veteran's SMC claim as the examiner was familiar 
with the history of his bilateral pes planus (via review of 
the claims file) and performed an objective examination of 
the Veteran.  Further, there is no contrary medical evidence 
suggesting that the Veteran's service-connected bilateral pes 
planus disability is of such severity as to result in loss of 
use of his feet.  Accordingly, the competent medical evidence 
of record has not established entitlement to SMC based on 
loss of use of the feet.

The Board acknowledges the Veteran's statements to the effect 
that he has loss of use of his feet as a result of his 
service connected bilateral pes planus.  Regarding these 
contentions, the Board acknowledges that he is competent to 
give evidence about what he experienced, i.e., he is 
competent to testify that he has difficulty standing and/or 
ambulating.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Although the Veteran may sincerely believe that he 
has loss of use of his feet that is caused by his service-
connected bilateral pes planus, the Veteran, as a lay person, 
is not competent to testify as to matters of medical 
causation or diagnosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the Veteran's statements regarding the 
loss of use of his feet do not constitute competent medical 
evidence on which the Board can rest an award of SMC.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
SMC based on loss of use of the feet.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board concludes that entitlement to SMC for the loss of use 
of the feet is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
bilateral pes planus is denied.

Entitlement to SMC for loss of use of the feet is denied.


REMAND

The Joint Motion for Remand, dated in July 2007, indicated 
that the appellant submitted a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, which was not 
addressed by either the RO or the Board.  In light of this, 
the Board in December 2007 directed the AOJ to take the 
appropriate steps to develop a claim for TDIU.  The Board in 
December 2007 also directed the AOJ to adjudicate the issue 
of entitlement to a TDIU after completion of all indicated 
development.  Finally, the December 2007 Board remand states 
the appellant must be advised that timely receipt of a 
substantive appeal as to the claim for TDIU must be received 
in order to warrant appellate consideration by the Board and 
that only if a timely substantive appeal is received should 
such issue be returned to the Board for appellate 
consideration.

The AOJ issued a rating decision, dated in April 2009, that 
denied entitlement to a TDIU.  A letter to the Veteran 
(copied to the Veteran's representative), dated May 11, 2009, 
informed the Veteran of the April 2009 rating decision and 
enclosed a VA Form 4107 (appellate rights).  The Board also 
notes another letter from the AOJ to the Veteran (the 
Veteran's representative was again copied on this letter), 
dated May 14, 2009, indicates that the AOJ had completed the 
steps directed by the Board.  This letter also states that 
additional evidence or requests concerning the appeal should 
be sent to the Board.  Thereafter, the record contains a 
letter from the Veteran's representative, dated May 26, 2009, 
that discusses the Veteran's claim for TDIU and provides 
reasons why this VA compensation benefit should be allowed.  

The Board notes that 38 C.F.R. § 20.300 (2008) provides that 
the notice of disagreement or substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless the 
claimant has received notice that the applicable VA records 
have been transferred to another office.  In light of the 
December 2007 Board remand directives and the May 14, 2009 
letter, which could be somewhat confusing and/or misleading, 
the Board finds that the May 26, 2009 statement from the 
Veteran's representative should be reviewed by the AOJ for 
the purpose of considering it as a timely notice of 
disagreement with the April 2009 rating decision regarding 
the claim for TDIU.  The Board notes that the record does not 
reflect that a Statement of the Case (SOC) has been issued.  
In this situation, the United States Court of Appeals for 
Veterans Claims has indicated that the proper action is to 
remand the issue to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, 
the next step was for the RO to issue an SOC on the denial of 
the . . . claim, and the Board should have remanded that 
issue to the RO, not referred it there, for issuance of that 
SOC.").  As such, the Board finds that this issue should be 
remanded for the issuance of a SOC by the RO.


Accordingly, the case is REMANDED for the following action:

Review the May 26, 2009 statement from 
the Veteran's representative for the 
purpose of considering it as a timely 
notice of disagreement with the April 
2009 rating decision.  If found to be a 
notice of disagreement, provide the 
Veteran and his representative with a 
statement of the case as to the issue of 
entitlement to TDIU (as adjudicated in a 
rating decision, dated in April 2009).  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by Court and/or by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


